
	

116 HR 3996 : VA Design-Build Construction Enhancement Act of 2019
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 3996
		IN THE SENATE OF THE UNITED STATES
		November 13, 2019 Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide for certain requirements relating to the use of
			 the design-build construction method for Department of Veterans Affairs
			 construction projects, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the VA Design-Build Construction Enhancement Act of 2019. 2.Findings; sense of Congress regarding the design-build construction method for Department of Veterans Affairs construction projects (a)FindingsCongress makes the following findings:
 (1)The Inspector General of the Department of Veterans Affairs found that, in the Aurora, Colorado, replacement medical center project, the Department decided to change its acquisition strategy from traditional design-bid-build to integrated-design and construct in the fourth year of the project, which was too late for the integrated design-construction firm to provide effective input into the design.
 (2)In response to deficiencies in the Department’s management of the Aurora, Colorado, replacement medical center project and in order to prevent reoccurrence of such deficiencies in the future, Congress enacted section 8103 of title 38, United States Code, which mandates that an appropriate non-Department Federal entity take over management of future super construction projects of the Department, including project design, acquisition, construction, and contract changes.
 (3)It has been the policy of the Federal Government since the enactment of the Clinger-Cohen Act of 1996 (Public Law 104–106) that design-build shall be used when appropriate circumstances are present.
 (b)Sense of CongressIt is the sense of Congress that— (1)the unsuccessful use of the integrated-design and construct acquisition method in the Aurora, Colorado, replacement medical center project should not be interpreted to mean that design-build, as described in section 3309 of title 41, United States Code, is unsuitable for construction projects of the Department of Veterans Affairs; and
 (2)when used properly by adequately trained acquisition and construction management personnel and in the appropriate circumstances, design-build is an effective construction acquisition method for the Department of Veterans Affairs, which has been demonstrated to reduce change orders, decrease the duration between design completion and beneficial occupancy, and increase warranty protections.
				3.Department of Veterans Affairs use of design-build construction method
 (a)Use of design-Build selection proceduresSection 8106 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(d)
 (1)If the Secretary seeks to enter into a contract for the design and construction of a building or facility, the Secretary shall use the procedures established in section 3309 of title 41.
 (2)In the case of a super construction project for which a non-Department Federal entity provides project management services under section 8103(e) of this title, the Secretary shall not discourage the entity from using the procedures established in section 3309 of title 41..
 (b)Covered certification programSection 8103(g)(6)(A) of such title is amended by inserting , including design-build construction before the period at the end.  Passed the House of Representatives November 12, 2019.Cheryl L. Johnson,Clerk 